                  Case 1:19-cr-00071-DAD-BAM Document 30 Filed 11/05/20 Page 1 of 3
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                        Page 1 of        3       Pages



                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                 Eastern District of California                                     FILED
                                                                                                                   Nov 05, 2020
                                                                                                                CLERK, U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                          )
                              v.                                          )
                                                                          )             Case No.      1:19-cr-00071-DAD-BAM
JASON ROBINSON,                                                           )


                              AMENDED ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:             U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
                                                                                              Place

      U.S. DISTRICT JUDGE Erica P. Grosjean in Courtroom 10 (unless another courtroom is designated)

      on                                            NOVEMBER 18, 2020 at 10:00 AM
                                                                              Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.




(Copies to:       Defendant (through Pretrial)               PRETRIAL SERVICES                 US ATTORNEY       US MARSHAL)
                 Case
 AO 199B (Rev. 09/08-    1:19-cr-00071-DAD-BAM
                      EDCA [Fresno]) Additional Conditions of ReleaseDocument
                                                                     (General)      30 Filed 11/05/20 Page 2 of 3
                                                                                                                Page                     2 of   3 Pages

 ROBINSON, Jason
 Doc. No. 1:19-CR-00071-DAD-BAM
 Modified
                             ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

      (6)       The defendant is placed in the custody of:

                   Name of person or organization

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
         defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
         release or disappears.

                   SIGNED: ________________________________
                                     CUSTODIAN
      (7)       The defendant must:
                (a)   refrain from any use of alcohol or any use of a narcotic drug or other controlled substance without a prescription
                       by a licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed
                       medication(s). However, medicinal marijuana prescribed and/or recommended may not be used;
                (b)   participate in the Better Choices Court program and comply with all the rules and regulations of the program.
                       You must remain in the program until released by a Pretrial Services Officer. In accordance with this condition,
                       you must appear telephonically before the Honorable Erica P. Grosjean, on November 18, 2020, at 10:00 a.m.;
                (c)   all prior orders not in conflict shall remain in full force and effect.
AO 199C (Rev. 09/08-Case   1:19-cr-00071-DAD-BAM
                     EDCA [Fresno]) Advice of Penalties       Document 30 Filed 11/05/20PagePage3 3 ofof 3                3    Pages

                                       ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:         JASON ROBINSON
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more – you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                              Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                   X
                                                                                    Defendant’s Signature




                                            Directions to the United States Marshal

(   X) The defendant is ORDERED released after processing.



Date:        11/5/2020
                                                                                  Judicial Officer’s Signature

                                                             BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE
                                                                                    Printed name and title




                  DISTRIBUTION:    COURT      DEFENDANT      PRETRIAL SERVICE       U.S. ATTORNEY          U.S. MARSHAL
